DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mock (WO 2013091680)
Regarding claim 1, Mock shows A handheld spreader comprising: a cup (102) configured to hold particulate material to be spread about a surface, the cup including an open upper end for dispersing the particulate material (the opening 130); a scoop assembly (104) removable coupled to the open upper end of the cup and including a seat (surface where 106 rests), a handle (110) and a scoop (108) configured to direct particulate material being dispersed from the cup; and a sifter assembly (106) removably coupled to the scoop assembly (it snaps into and out of 104) and configured to meter an amount of the particulate material being dispersed from the cup (with the holes 126, 124 and 128), wherein, when the sifter assembly is removed from the scoop assembly, the scoop remains attached to the cup and is configured to direct particulate material being provided into the cup via the open upper end (fig 1, the material will flow into the cup via the big hole).  
Regarding claim 7, wherein the scoop includes a plurality of serrations (116) configured to guide the particulate material being dispersed from the cup.  
Regarding claim 8, Mock shows A dual configuration handheld spreader comprising: a cup (102) configured to hold particulate material to be spread about a surface, the cup including an open upper end (top) for dispersing the particulate material; a scoop assembly (104) removable coupled to the open upper end of the cup and including a seat (the surface that 106 sits on), a handle (110) and a scoop (108); and a sifter assembly (106), wherein, when the handheld spreader is in a first configuration, the sifter assembly is coupled to the scoop assembly and is configured to meter an amount of the particulate material being dispersed from the cup and the scoop is configured direct particulate material being dispersed from the cup (fig 1, 3), and wherein, when the handheld spreader is in a second configuration, the sifter assembly is removed from the scoop (disc 106 is removed before it is installed onto 104,it can also be removed since it snaps in place) assembly and the scoop is configured direct particulate material into the cup (via the big opening 128)  
Regarding claim 14,  the scoop includes a plurality of serrations (116), wherein the plurality of serrations are configured to guide the particulate material being dispersed from the cup when the handheld spreader is in the first configuration, and wherein the plurality of serrations are configured to guide the particulate material into the cup when the handheld spreader is in the second configuration.(the serrations 116 will help at least partially to guide particulate material into the cup depending on the orientation of the cup and scoop.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock (WO 2013091680) in view of Ostrowsky et al. (3,471,054))
Regarding claims 2 and 9, Mock shows all aspects of the applicant’s invention as in claims 1 and 9 above, but fails to disclose  a rotatable sifter latch, wherein, when the sifter latch is in a first position with respect to the scoop assembly, the sifter latch secures the sifter assembly to the handheld spreader, and wherein, when the sifter latch is a second position with respect to the scoop assembly different than the first position, the sifter assembly is configured to be removed from the handheld spreader.  
However, Ostrowsky et al. teaches a cap (18) that attaches to a cup (12) by means of a rotatable latch (36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as effectively filed to attach the sifter assembly of Mock.  to the cup of Mock by means of a rotatable latch just like in Ostrowsky et al., in order to keep the cap on securely and still be able to remove it easily. 
Regarding claims 3 and 10,  the scoop assembly includes a latch seat (where the latch is mounted) and wherein the rotatable sifter latch is rotatably coupled to the latch seat (this is true in the above combination).  


Claims 4-6, and 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mock (WO 2013091680) in view of Galbierz (2,971,681)
Regarding claims 4 and 11, Mock shows all aspects of the applicant’s invention as in claims 1 and 8 above, but fails to disclose  wherein the sifter assembly includes a retainer disk and a selector disk rotatably coupled to the retainer disk, wherein the retainer disk includes at least one pour opening, and wherein the selector disk is configured to selectively open or close the at least one pour opening.  
However, Galbierz teaches a sifter assembly (15 and 16), wherein the sifter assembly includes a retainer disk (15) and a selector disk (16) rotatably coupled to the retainer disk, wherein the retainer disk includes at least one pour opening (21), and wherein the selector disk is configured to selectively open or close the at least one pour opening. The examiner also notes that the sifter assembly of Galbierz is mounted to a seat on a top or  scoop assembly (without a scoop or handle), which is different from Mock where part of the sifter assembly is connected to the top or scoop assembly.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as effectively filed to separate the retainer disc of Mock from the scoop assembly and make it part of the sifter assembly just as in Galbierz in order to easily replace the retainer disc without replacing he scoop assembly if the retainer disc is damaged.
 
Regarding claims 6 and 13,  the selector disk includes a plurality of sets of openings (fig 1, 4, Galbierz), wherein each of the plurality of sets of openings is configured to provide a corresponding flowrate of particulate material when the respective set of openings is aligned with the at least one pour opening, and wherein a first flowrate provided by a first set of openings is different from a second flowrate provided by a second set of openings (fig 1, 4 Galbierz).  
Regarding claims 5 and 12, Mock as modified above teaches a selector disk (16 of Galbierz ) that rotates with respect to a retainer disk (15 of Galbierz), wherein the assembly includes a spring  and a pin (204 of Mock) disposed in a boss (fig 2 Mock) of the selector disk, and wherein the retainer disk includes a plurality of notches (for ball 204) configured to receive a distal end of the pin as the selector disk rotates with respect to the retainer disk.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             5/31/2022